Exhibit 10.3
 
 
 EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between Chimera Investment
Corporation (the “Company”) and Mohit Marria (“Executive”) is effective as of
August 5, 2015 (the “Effective Date”), subject to and contingent upon the
execution and effectiveness of that certain Transition Services Agreement by and
between Annaly Management Company LLC (“Annaly”) and the Company (the “TSA”),
dated on or about the date hereof, and this Agreement will be null and void ab
initio if the TSA is not executed by the Company and Annaly.
 
WITNESSETH:
 
WHEREAS, Executive wishes to be employed by the Company, and the Company wishes
to secure the employment of Executive, under the terms and conditions described
below.
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereto agree as follows:
 
1.           Term of Employment.
 
(a)           The Company hereby employs Executive, and Executive hereby accepts
employment with the Company, in the positions and with the duties and
responsibilities as set forth in Section 2 below for the Term of Employment (as
defined below), subject to the terms and conditions of this Agreement. 
 
(b)           The term of employment under this Agreement will commence on the
Effective Date and continue until December 31, 2018 (the “Initial Term”), and,
prior to a Change in Control only, will be extended for an additional one year
period (the “Renewal Term”) on the last day of the Initial Term and on each
subsequent anniversary thereof, unless either party provides written notice of
nonrenewal to the other party not less than 90 days prior to the last day of the
Initial Term or any Renewal Term (the Initial Term together with each Renewal
Term, the “Term of Employment”); provided that, upon the consummation of a
Change in Control, the Term of Employment will be extended to the second
anniversary of such Change in Control; provided, further, that if the last day
of the Term of Employment otherwise would occur during a Garden Leave period,
the Term of Employment will continue through the end of such Garden Leave.  The
Term of Employment may also be terminated in accordance with Section 5 hereof.
 
2.           Position; Duties and Responsibilities.
 
(a)           During the Term of Employment, Executive will be employed as the
Chief Investment Officer of the Company, reporting directly to the Chief
Executive Officer of the Company. Executive will (i) be responsible for, and,
along with the Company’s Chief Executive Officer, have authority over, the
Company’s investment functions, and (ii) have such other duties and
responsibilities as are assigned to him by the Company’s Chief Executive Officer
or the Board of Directors of the Company (the “Board of Directors”) (not
inconsistent in any significant respect with the duties and responsibilities
typically assigned to the chief investment officer of a publicly-traded REIT).
 
(b)           During the Term of Employment, Executive will, without additional
compensation, also serve on the board of directors of, serve as an officer of,
and/or perform such executive and consulting services for, or on behalf of, such
subsidiaries or affiliates of the Company as the Board of Directors may, from
time to time, request.  For purposes of this Agreement, the term “affiliate”
will have the meaning ascribed thereto in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended (the “Act”).
 
(c)           During the Term of Employment, Executive will serve the Company
faithfully, diligently and to the best of his ability and will devote
substantially all of his time and efforts to his employment and the performance
of his duties under this Agreement. Nothing herein will preclude Executive from
engaging in charitable and community affairs and managing his personal,
financial and legal affairs, so long as such activities do not materially
interfere with his carrying out his duties and responsibilities under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.            Compensation.
 
(a)           Base Salary. During the Term of Employment, Executive will be
entitled to receive an annualized base salary (the “Base Salary”) of not less
than $500,000; provided that the Base Salary through December 31, 2015 will be
$300,000.  Beginning in 2017, the Compensation Committee of the Board of
Directors (the “Compensation Committee”) will review Executive’s Base Salary
annually to determine whether increases are appropriate.  Any such increased
amount will thereafter be Executive’s “Base Salary” for purposes under this
Agreement.
 
(b)           Performance Bonus.
 
(i)           For the calendar year ending December 31, 2015, Executive will be
paid a guaranteed bonus in the amount of $1,041,000 (the “2015 Guaranteed Annual
Bonus”) and be eligible for an additional discretionary bonus in the amount of
$463,000 (the “2015 Discretionary Annual Bonus” and, with the 2015 Guaranteed
Annual Bonus, the “2015 Annual Bonuses”).  The 2015 Annual Bonuses will be paid
75% in cash and 25% in the form of restricted stock or restricted stock units
(“RSUs”).  The restricted stock or RSUs will vest in equal annual installments
on the first three anniversaries of the grant date, subject to Executive’s
continuing employment with the Company (except as otherwise provided in Sections
5(a), 5(b) or 5(e)).  The restricted stock will be subject to the terms of the
applicable award agreement and the Company’s equity compensation plan (the
“Equity Compensation Plan”).  Executive must be employed on December 31, 2015 to
receive the 2015 Annual Bonuses.  The 2015 Annual Bonuses will be paid, and
restricted stock or RSUs issued, as applicable, between January 1, 2016 and
March 15, 2016.
 
(ii)           Commencing on January 1, 2016 and during the Term of Employment
until December 31, 2018, Executive will be eligible to receive an annual bonus
according to the terms set forth on the attached Exhibit A.  The Compensation
Committee will make all determinations with respect to the annual bonus in good
faith and consistent with the attached Exhibit A.  Thereafter, Executive’s
performance compensation will be determined by the Compensation Committee of the
Board of Directors in its sole discretion, but in consultation with Executive.
 
(iii)           The annual bonus will be paid in a combination of cash and
restricted stock, restricted stock units (“RSUs”) or performance stock units
(“PSUs”) granted under the Equity Compensation Plan, not inconsistent with any
of the specific terms of this Agreement relating to PSUs, as set forth on
Exhibit A between January 1 and March 15 of the year following the end of the
performance period.
 
(c)           2015 Long-Term Incentive Stock Award.  On or about February 15,
2016 but no later than March 15, 2016, the Company will grant Executive
restricted stock or RSUs having a grant fair market value of $347,000 that will
vest in equal annual installments on the first three anniversaries of the grant
date, subject to Executive’s continuing employment with the Company (except as
otherwise provided in Sections 5(a), 5(b) or 5(e)), and will be subject to the
terms and conditions of the Equity Compensation Plan and the applicable award
agreement (the “2015 Equity Award”).
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Stock Ownership Requirements. All shares of the Company stock
distributed to Executive by the Company will be subject to the stock ownership
guidelines in effect for executives from time to time, as determined by the
Board of Directors.   Unless the stock ownership guidelines provide otherwise,
vested shares of equity grants cannot be transferred or sold during Executive’s
employment by the Company until the value of Executive’s stock holdings in the
Company (including shares of restricted stock) exceeds three times Executive’s
Base Salary; and following the termination of Executive’s employment with the
Company, vested shares of equity grants may not be sold or transferred to the
extent the value of Executive’s stock holdings does not exceed five times
Executive’s Base Salary as of the date of Executive’s termination of employment
(provided, however, that this sentence will no longer apply following the
six-month anniversary of Executive’s termination of employment). 
Notwithstanding the foregoing, the restrictions of this subsection (d) will not
prevent Executive from selling or directing the withholding of shares of the
Company stock in accordance with and subject to Section 20 to satisfy income tax
and employment tax obligations relating to the vesting and settlement of the
equity grants to which the shares relate.
 
4.           Employee Benefit Programs and Fringe Benefits. During the Term of
Employment, Executive will be entitled to five weeks of vacation per fiscal year
and will be eligible to participate in all executive incentive and employee
benefit programs of the Company now or hereafter made available to the Company’s
senior executives or salaried employees generally, as such programs may be in
effect from time to time.  The Company will reimburse Executive for any and all
necessary, customary and usual business expenses incurred by Executive in
connection with his employment in accordance with applicable the Company
policies.
 
5.            Termination of Employment.
 
(a)            Termination Due to Death or Disability.  If Executive’s
employment is terminated during the Term of Employment by reason of Executive’s
death or Disability, Executive’s Term of Employment will terminate automatically
without further obligations to Executive, his legal representative or his
estate, as the case may be, under this Agreement except for any payments payable
to Executive pursuant to Section 5(f) below.  In addition (subject to compliance
with the requirements of Section 5(i) and Section 7 in the event of Disability):
 
(i)           Executive will receive any earned and unpaid Annual Bonus (as
defined in Exhibit A) for the Performance Period (as defined in Exhibit A)
immediately preceding Executive’s date of termination if Executive’s employment
is terminated during the Term of Employment by reason of Executive’s death or
Disability, and such termination occurs on or after December 31 of the calendar
year in which the Performance Period ends, as described on Exhibit A;
 
(ii)           In the event Executive’s employment is terminated during the Term
of Employment by reason of Executive’s Disability, the Company will reimburse
Executive for 100% of the COBRA premiums incurred by Executive for Executive and
his eligible dependents under the Company’s health care plan during the 18 month
period following Executive’s termination of employment.  Such reimbursement will
be provided on the payroll date immediately following the date on which
Executive remits the applicable premium payment and will commence within 60 days
after the termination date; provided that the first payment will include any
reimbursements that would have otherwise been payable during the period
beginning on Executive’s termination date and ending on the date of the first
reimbursement payment.  Reimbursement payments will be treated as taxable
compensation to Executive;
 
(iii)           Whether or not such termination of employment due to death or
Disability occurs during the Term of Employment, any outstanding equity-based
compensation previously granted to Executive in connection with an Annual Bonus
that vests solely on the basis of continued employment will vest in full;
 
(iv)           For any termination due to death or Disability, whether or not
such termination of employment occurs during the Term of Employment, the vesting
of the 2015 Equity Award will be fully accelerated as of the date of such
termination of employment and be settled within 60 days following the date of
such termination; and
 
(v)           Solely in the case of a termination of Executive’s employment by
reason of Executive’s Disability, whether or not such termination of employment
occurs during the Term of Employment, Executive’s outstanding PSUs previously
granted in connection with the TSR Bonus (as defined in Exhibit A) will continue
to be eligible to vest subject to the achievement by the Company of the
applicable performance goals in accordance with the terms and conditions of the
Plan and the applicable award agreement as though such termination of employment
had not occurred.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)            Termination By the Company Without Cause or By Executive for Good
Reason Other Than Within 24 Months Following a Change in Control. In the event
Executive’s employment is terminated during the Term of Employment by the
Company without Cause or by Executive for Good Reason (other than for death or
Disability, as described in Section 5(a)) occurring other than within 24 months
following a Change in Control, Executive’s Term of Employment will terminate
automatically without further obligations to Executive, his legal representative
or his estate, as the case may be, under this Agreement except for any payments
payable to Executive pursuant to Section 5(f) below and if the requirements of
Section 5(i) are met and subject to Executive’s continued compliance with
Section 7:
 
(i)           Executive will be entitled to a cash amount (the “Severance
Amount”) equal to one times the sum of (1) his then current Base Salary and
(2) the average of the Annual Bonuses (as defined in Exhibit A) paid to
Executive by the Company for the three (or fewer) calendar years preceding such
termination (the “Average Bonus”); provided that, in the case of a termination
occurring prior to the payment of the 2015 Annual Bonuses, the Average Bonus
will be deemed to equal $1,504,000.  The Severance Amount will be paid in 12
equal monthly installments commencing within 60 days following the date of
termination, and the first payment will include any unpaid installments for the
period prior to commencement;
 
(ii)           Whether or not such termination of employment by the Company
without Cause or by Executive for Good Reason occurs during the Term of
Employment, any outstanding equity-based compensation previously granted to
Executive as part of his Annual Bonus other than the PSUs granted in connection
with the TSR Bonus will, to the extent not already vested, immediately vest;
 
(iii)           Whether or not such termination of employment by the Company
without Cause or by Executive for Good Reason occurs during the Term of
Employment, any outstanding PSUs previously granted in connection with the TSR
Bonus will continue to be eligible to vest subject to the achievement by the
Company of the applicable performance goals in accordance with the terms and
conditions of the Plan and the applicable award agreement as though such
termination of employment had not occurred;
 
(iv)           Whether or not such termination of employment by the Company
without Cause or by Executive for Good Reason occurs during the Term of
Employment, the vesting of the 2015 Equity Award will be fully accelerated as of
the date of such termination of employment;
 
(v)           The Company will reimburse Executive for 100% of the COBRA
premiums incurred by Executive for Executive and his eligible dependents under
the Company’s health care plan during the 12 month period following Executive’s
termination of employment.  Such reimbursement will be provided on the payroll
date immediately following the date on which Executive remits the applicable
premium payment and will commence within 60 days after the termination date;
provided that, the first payment will include any reimbursements that would have
otherwise been payable during the period beginning on Executive’s termination
date and ending on the date of the first reimbursement payment.  Reimbursement
payments will be treated as taxable compensation to Executive;
 
(vi)           Whether or not such termination of employment by the Company
without Cause or by Executive for Good Reason occurs during the Term of
Employment, Executive will receive any earned and unpaid Annual Bonus for the
Performance Period immediately preceding Executive’s date of termination if
Executive’s termination date occurs after December 31 of the calendar year in
which the Performance Period ends, as described on Exhibit A; and
 
 
4

--------------------------------------------------------------------------------

 
 
(vii)           Executive will receive a pro-rata portion of the ROAE Bonus and
the Discretionary Bonus (as such terms are defined in Exhibit A) that Executive
would have earned for the year of termination based on the Company’s ROAE and
other applicable performance metrics for such year, payable at the time such
ROAE Bonus and Discretionary Bonus would have been paid to Executive for such
year absent such termination but no later than March 15 of the immediately
following year.
 
The parties agree that a termination of Executive’s employment pursuant to this
Section 5(b), Section 5(c) or Section 5(d) below will not be a breach of this
Agreement and does not relieve either party of its/his other obligations
hereunder.
 
(c)            Termination by the Company for Cause or Voluntary Termination by
Executive. In the event that at any time during the Term of Employment
Executive’s employment is terminated by the Company for Cause or by Executive
other than for Good Reason, Executive’s Term of Employment will terminate
automatically without further obligations to Executive, his legal representative
or his estate, as the case may be, under this Agreement except for any payments
payable to Executive pursuant to Section 5(f).
 
(d)            Garden Leave. Executive will provide a Notice of Termination to
the Company no less than 90 days prior to any termination of Executive’s
employment (whether for Good Reason or without Good Reason) during the Term of
Employment, other than a termination during the period described in
Section 5(e), and the Company will provide a Notice of Termination to Executive
no less than 90 days prior to any termination of Executive’s employment for
Cause or without Cause during the Term of Employment, other than a termination
during the period described in Section 5(e); provided that the Company may elect
to terminate the Garden Leave (as defined below) and Executive’s employment at
any time during the Garden Leave if Executive is terminated for Cause. During
this 90-day notice period (the “Garden Leave”), Executive will (i) continue to
be an employee of the Company and will make himself available to provide such
services directed by the Company that are reasonably consistent with Executive’s
status as a senior executive of the Company and (ii) continue to be paid his
Base Salary and to be eligible to participate in the Company’s benefits
programs, but will not be eligible to earn any annual bonus with respect to a
calendar year that ends after the commencement of the Garden Leave.  During the
Garden Leave, the Company may require Executive to resign from any position with
the Company and/or remove any or all of Executive’s duties or responsibilities,
which will not constitute Good Reason or otherwise be a violation of this
Agreement.  Executive agrees that he will not commence employment with any
entity during or in connection with the commencement of the Garden
Leave.  During the Garden Leave, Executive will take all steps reasonably
requested by the Company to effect a successful transition of client and
customer relationships to the person or persons designated by the
Company.  Notwithstanding the foregoing, the Company in its sole discretion may
waive all or any portion of the 90-day notice requirement by providing written
notice to Executive accelerating the last day of the Garden Leave period;
provided that the Company’s exercise of its right to waive all or any portion of
the 90-day notice requirement and accelerate the last day of the Garden Leave
period will not be treated as a termination of Executive’s employment by the
Company without Cause or as giving Executive any basis for terminating his
employment for Good Reason.
 
(e)            Termination Related to Change in Control.  In the event of the
termination of Executive’s employment during the Term of Employment by the
Company other than for Cause or Executive’s resignation of his employment for
Good Reason (other than for Disability, as described in Section 5(a)) within 24
months following a Change in Control, Executive’s Term of Employment will
terminate automatically without further obligations to Executive, his legal
representative or his estate, as the case may be, under this Agreement except
for any payments payable to Executive pursuant to Section 5(f) below and if the
requirements of Section 5(i) are met and subject to Executive’s continued
compliance with Section 7:
 
(i)           The Company will immediately pay to Executive in a lump sum, but
in all events within 60 days following the date of termination, a cash payment
equal to the Severance Amount;
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)           Whether or not such termination of employment by the Company
without Cause or by Executive for Good Reason occurs during the Term of
Employment, all of Executive’s outstanding restricted stock, RSUs and stock
options previously granted, including, without limitation, the 2015 Equity
Award, will immediately vest in full, any dividend equivalents associated with
any such equity award will continue to be payable according to the terms of the
applicable grant agreement, any such RSUs will be settled within 60 days after
the date of such termination of employment, and any such options will remain
exercisable until the earlier of (a) 90 days following the date of such
termination or (b) the date on which each such option would have expired had
Executive’s employment not terminated;
 
(iii)           Whether or not such termination of employment by the Company
without Cause or by Executive for Good Reason occurs during the Term of
Employment, the portion of Executive’s outstanding PSUs previously granted in
connection with a TSR Bonus that, as provided in Exhibit A, became eligible to
vest solely on the basis of continued employment following such Change in
Control will vest and be settled within 60 days after the date of such
termination of employment;
 
(iv)           The Company will reimburse Executive for 100% of the COBRA
premiums incurred by Executive for Executive and his eligible dependents under
the Company’s health care plan during the 18 month period following Executive’s
termination of employment.  Such reimbursement will be provided on the payroll
date immediately following the date on which Executive remits the applicable
premium payment and will commence within 60 days after the termination date;
provided that, the first payment will include any reimbursements that would have
otherwise been payable during the period beginning on Executive’s termination
date and ending on the date of the first reimbursement payment.  Reimbursement
payments will be treated as taxable compensation to Executive;
 
(v)           Whether or not such termination of employment by the Company
without Cause or by Executive for Good Reason occurs during the Term of
Employment, Executive will receive any earned and unpaid Annual Bonus for the
Performance Period immediately preceding Executive’s date of termination if
Executive’s termination date occurs after December 31 of the calendar year in
which the Performance Period ends, as described on Exhibit A; and
 
(vi)           Executive will receive a pro-rata portion of the ROAE Bonus and
the Discretionary Bonus (as such terms are defined in Exhibit A) that Executive
would have earned for the year of termination based on the Company’s ROAE and
other applicable performance metrics for such year, payable at the time such
ROAE Bonus and Discretionary Bonus would have been paid to Executive for such
year absent such termination but no later than March 15 of the immediately
following year.
 
(f)            Other Payments. Upon the termination of Executive’s employment
during the Term of Employment, in addition to the amounts payable under any
Section above, Executive will be entitled to receive the following:
 
(i)           any earned but unpaid portion of the Base Salary and accrued
unused vacation;
 
(ii)           any vested deferred compensation (including any interest accrued
on or appreciation in value of such deferred amounts) in accordance with the
applicable plan documents;
 
(iii)            reimbursement for reasonable business expenses incurred but not
yet reimbursed by the Company in accordance with the Company’s expense
reimbursement policy, as in effect from time to time; and
 
(iv)           any other benefits to which Executive or his legal representative
may be entitled under all applicable plans and programs of the Company, as
provided in Section 4 above. 
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           Payments Subject to Section 409A and Other Applicable Law.
 
(i)           The Company and Executive intend that this Agreement will be
interpreted and administered so that any amount or benefit payable hereunder
will be paid or provided in a manner that is either exempt from or compliant
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and Internal Revenue Service guidance promulgated
thereunder (“Section 409A”).
 
(ii)           Notwithstanding anything herein to the contrary, Executive will
not be entitled to any payment pursuant to this Section 5 prior to the earliest
date permitted under Section 409A of the Code, and applicable Treasury
regulations thereunder. To the extent any payment pursuant to this Section 5 is
required to be delayed six months pursuant to the special rules of Section 409A
of the Code related to “specified employees,” each affected payment will be
delayed until six months after Executive’s termination of employment, and,
unless provided otherwise, with the first such payment being a lump sum equal to
the aggregate payments Executive would have received during such six-month
period if no payment delay had been imposed. Any payments or distributions
delayed in accordance with the prior sentence will be paid to Executive on the
first day of the seventh month following Executive’s termination of employment
or, if earlier, within ten days following the date of Executive’s death.
 
(iii)           Notwithstanding any other provision contained herein, to the
extent any payments or distributions due to Executive upon termination of his
employment under this Agreement are subject to Section 409A of the Code (i) a
termination of Executive’s employment will be interpreted in a manner that is
consistent with the definition of a “separation from service” under Section 409A
of the Code and the applicable Treasury regulations thereunder and (ii) all such
payments will be treated as a series of separate payments for purposes of
Section 409A of the Code.
 
(iv)           If Executive is entitled to any reimbursement of expenses or
in-kind benefits that are includable in Executive’s federal gross taxable
income, the amount of such expenses reimbursable or in-kind benefits provided in
any one calendar year will not affect the expenses eligible for reimbursement or
the in-kind benefits to be provided in any other calendar year.  Executive’s
right to reimbursement of expenses or in-kind benefits under this Agreement will
not be subject to liquidation or exchange for another benefit.
 
(v)           None of the Company, its affiliates or their respective directors,
officers, employees or advisors will be held liable for any taxes, interest or
other amounts owed by Executive as a result of the application of Section 409A
or otherwise.
 
(h)           No Mitigation; No Offset. In the event of any termination of
Executive’s employment under this Agreement, he will be under no obligation to
seek other employment or otherwise in any way to mitigate the amount of any
payment provided for in this Section 5, and there will be no offset against
amounts due him under this Agreement on account of any remuneration attributable
to any subsequent employment that he may obtain.
 
(i)           Release.  The Company’s obligation to make any payment or provide
any benefit pursuant to this Section 5 (other than pursuant to Sections
5(f) above) will be contingent upon, and is the consideration for, (A) Executive
executing and delivering to the Company, within 45 days after termination of his
employment, a general release (the “Release”), substantially in the form annexed
hereto as Exhibit B, and (B) such release becoming irrevocable in accordance
with its terms.  In the event that the 45-day period referred to in the
immediately preceding sentence spans two calendar years, any payments that, but
for this sentence, would have been made hereunder during the first such calendar
year will be delayed and paid to Executive on the first regular payroll date of
the Company in such second calendar year, with any subsequent payments to be
made as if no such delay had occurred.
 
 
7

--------------------------------------------------------------------------------

 
 
(j)           Parachute Payments.
 
(i)           Notwithstanding any other provisions of this Agreement to the
contrary, in the event that it will be determined that any payment or
distribution in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) to or for the benefit of Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Payments”), would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code, the Company will reduce
(but not below zero) the aggregate present value of the Payments under the
Agreement to the Reduced Amount (as defined below), if reducing the Payments
under this Agreement will provide Executive with a greater net after-tax amount
than would be the case if no such reduction was made.  To the extent such
Payments are required to be so reduced, the Payments due to Executive will be
reduced in the following order, unless otherwise agreed and such agreement is in
compliance with Section 409A of the Code: (i) Payments that are payable in cash,
with amounts that are payable last reduced first; (ii) Payments due in respect
of any equity or equity derivatives included at their full value under Section
280G (rather than their accelerated value); (iii) Payments due in respect of any
equity or equity derivatives valued at accelerated value under Section 280G,
with the highest values reduced first (as such values are determined under
Treasury Regulation Section 1.280G-1, Q&A 24); and (iv) all other non-cash
benefits.  The Payments will be reduced as described in the preceding sentence
only if (A) the net amount of the Payments, as so reduced (and after subtracting
the net amount of federal, state and local income and payroll taxes on the
reduced Payments), is greater than or equal to (B) the net amount of the
Payments without such reduction (but after subtracting the net amount of
federal, state and local income and payroll taxes on the Payments and the amount
of Excise Tax (as defined below) to which Executive would be subject with
respect to the unreduced Payments). 
 
(ii)           The “Reduced Amount” will be an amount expressed in present value
that  maximizes the aggregate present value of Payments under this Agreement or
otherwise without causing any Payment under this Agreement to be subject to the
Excise Tax, determined in accordance with Section 280G(d)(4) of the Code.  The
term “Excise Tax” means the excise tax imposed under Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
 
(iii)             All determinations to be made under this Section 5(j) will be
made by an independent registered public accounting firm or consulting firm
selected by the Company immediately prior to a change in control, which will
provide its determinations and any supporting calculations both to the Company
and Executive within ten days of the change in control.  Any such determination
by such firm will be binding upon the Company and Executive.  All fees and
expenses of the accounting or consulting firm in performing the determinations
referred to in this Section 5(j) will be borne solely by the Company.
 
(k)           Resignation from Positions.  Upon termination of Executive’s
employment with the Company for any reason, Executive will be deemed to have
resigned with immediate effect from any position he then holds as an officer,
director or fiduciary of the Company or any Company-related entity.  In
furtherance of the foregoing, Executive will execute and deliver to the Company
any letters, documents and other instruments necessary or appropriate to effect
such resignation.
 
(l)           For the avoidance of doubt, Executive will not be entitled to any
payments or benefits under Section 5(e) in connection with any termination of
employment by the Company without Cause or by Executive for Good Reason in
respect of which he is entitled to payments and benefits under Section 5(b), and
Executive will not be entitled to and payments or benefits under Section 5(b) in
connection with any termination of employment by the Company without Cause or by
Executive for Good Reason in respect of which he is entitled to payments and
benefits under Section 5(e).
 
(m)           Termination by the Company Without Cause After Expiration of the
Term of Employment Following Delivery of Notice of Nonrenewal of the Term of
Employment By the Company.  If the Company provides Executive written notice of
nonrenewal of the Term of Employment in accordance with Section 1(b) and the
Company terminates Executive’s employment without Cause after the last day of
the Term of Employment, then, if the requirements of Section 5(i) are met and
subject to Executive’s continued compliance with Section 7, the Company will, in
addition to providing the benefits set forth in Sections 5(b)(ii), (iii), (iv)
and (vi), continue to pay Executive the Base Salary for a period of one year
following his termination date in accordance with the Company’s regular payroll
practices.  Such Base Salary continuation payments will commence within 60 days
following the date of termination, and the first payment will include any unpaid
installments for the period prior to commencement.
 
 
8

--------------------------------------------------------------------------------

 
 
6.            Definitions. For purposes of this Agreement, the following terms
will be defined as set forth below:
 
(a)           “Cause” means Executive’s (i) conviction, or entry of a guilty
plea or a plea of nolo contendere with respect to, a felony, a crime of moral
turpitude or any crime committed against the Company, other than traffic
violations; (ii) engagement in willful misconduct, gross negligence, or fraud,
embezzlement or misappropriation relating to significant amounts, in each case
in connection with the performance of his duties under this Agreement;
(iii) willful failure to adhere to the lawful directions of the Board of
Directors that are reasonably consistent with his duties and position provided
for herein; (iv) breach in any material respect of any of the provisions of
Section 7 of this Agreement; (v) chronic or persistent substance abuse that
materially and adversely affects his performance of his duties under this
Agreement or (vi) breach in any material respect of the terms and provisions of
this Agreement resulting in material and demonstrable economic injury to the
Company.  No act or omission to act by Executive will be “willful” if conducted
in good faith or with a reasonable belief that such act or omission was in the
best interests of the Company.  Notwithstanding the foregoing, (a) Executive
will be given written notice of any action or failure to act that is alleged to
constitute Cause (a “Default”), and an opportunity for 20 business days from the
date of such notice in which to cure such Default, such period to be subject to
extension in the discretion of the Board of Directors and (b) regardless of
whether Executive is able to cure any Default, Executive will not be deemed to
have been terminated for Cause without (I) reasonable prior written notice to
Executive setting forth the reasons for the decision to terminate Executive for
Cause, (II) an opportunity for Executive, together with his counsel, to be heard
by the Board of Directors and (III) delivery to Executive of a Notice of
Termination approved by the Board of Directors, stating its good faith opinion
that Executive has engaged in actions or conduct described in the preceding
sentence, which notice specifies the particulars of such action or conduct in
reasonable detail; provided, however, the Company may suspend Executive with pay
until such time as his right to appear before the Board of Directors, as the
case may be, has been exercised, so long as such appearance is within two weeks
of the date of suspension.
 
(b)           “Change in Control” means the occurrence of any one of the
following events to the extent such event also constitutes a “change in control
event” for purposes of Section 409A of the Code:
 
(i)           any “person,” as such term is used in Sections 13(d) and 14(d) of
the Act (other than the Company, any of its affiliates or any trustee, fiduciary
or other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its affiliates) together with all affiliates and
“associates” (as such term is defined in Rule 12b-2 under the Act) of such
person, will become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities having the right to vote in an election of the Board of
Directors (“voting securities”) (other than as a result of an acquisition of
securities directly from the Company); or
 
(ii)            persons who, as of the effective date of this Agreement,
constitute the Company’s Board of Directors (the “Incumbent Directors”) cease
for any reason, including, without limitation, as a result of a tender offer,
proxy contest, merger or similar transaction, to constitute at least a majority
of the Board of Directors, provided that any person becoming a Director of the
Company subsequent to the effective date whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors will, for purposes of this Agreement, be considered an Incumbent
Director; or
 
 
9

--------------------------------------------------------------------------------

 
 
(iii)           there will occur (A) any consolidation or merger of the Company
or any subsidiary where the stockholders of the Company, immediately prior to
the consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate 60% or more of the
voting securities of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company (other than to an entity 60% or
more owned by the shareholders of the Company) or (C) any liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, a “Change in Control” will not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other voting securities outstanding, increases the proportionate voting power
represented by the voting securities beneficially owned by any person to 40% or
more of the combined voting power of all then outstanding voting securities.
 
(c)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(d)           “Disability” means Executive’s inability for a period of six
consecutive months, to render substantially the services provided for in this
Agreement by reason of mental or physical disability, whether resulting from
illness, accident or otherwise, other than by reason of chronic or persistent
abuse of any substance (such as narcotics or alcohol), provided that a
Disability for purposes of Section 5(a) will qualify as a Disability under
Section 409A of the Code. Notwithstanding the foregoing, no circumstances or
condition will constitute a Disability to the extent that, if it were, a 20% tax
would be imposed under Section 409A of the Code; provided that, in such a case,
the event or condition will continue to constitute a Disability to the maximum
extent possible (e.g., if applicable, in respect of vesting without an
acceleration of distribution) without causing the imposition of such 20% tax. In
addition, nothing herein will limit or restrict the payment of any amount
subject to Section 409A of the Code upon an otherwise permitted payment event
under Section 409A of the Code, including upon a separation from service.
 
(e)           “Good Reason” means:
 
(i)           a material diminution in Executive’s title, duties or
responsibilities;
 
(ii)           relocation of Executive’s place of employment without his consent
outside the New York City metropolitan area or, following a Change in Control,
outside of the Borough of Manhattan;
 
(iii)           the failure of the Company to pay within 30 business days any
material payment or benefits due from the Company;
 
(iv)            the material failure by the Company to honor any of its material
obligations to Executive.
 
For Good Reason to exist, Executive must provide written notice of an event
purportedly constituting Good Reason within 90 days of its occurrence, the
Company must have failed to cure such event within 30 days following such notice
and Executive must provide written notice of his decision to terminate
employment, such notice to be provided within 15 days following the expiration
of such cure period.  The effective date of such termination will be the end of
the period of Garden Leave.
 
(f)           “Notice of Termination” means the written notice of termination of
Executive’s employment delivered by, as applicable, Executive or the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
7.           Covenants.
 
(a)           Confidentiality Restrictions.  Executive agrees at all times
during the term of his employment and thereafter, to hold in strictest
confidence, and not to use, except for the benefit of the Company (while
employed by the Company), or to disclose to any person, firm or corporation
without advance written authorization of the Board of Directors, except as
necessary for Executive to discharge his duties hereunder, any Confidential
Information of the Company.  Executive understands and acknowledges that
“Confidential Information” includes, without limitation: client or customer
lists, identities, contacts, business and financial information; investment
strategies; pricing information or policies, fees or commission arrangements of
the Company; marketing plans, projections, presentations or strategies of the
Company; financial and budget information of the Company; personnel information,
personnel lists, resumes, personnel data, organizational structure, compensation
and performance evaluations; information regarding the existence or terms of any
agreement or relationship between the Company and any other party; and any other
information of whatever nature, which gives to the Company an opportunity to
obtain an advantage over its competitors who or which do not have access to such
information.  Executive understands and acknowledges that Confidential
Information developed by him, during the term of his employment by the Company,
will be subject to the terms and conditions of this Agreement as if the Company
furnished the same Confidential Information to Executive in the first
instance.  Executive further understands and acknowledges that Confidential
Information does not include any of the foregoing items that have become
publicly known and made generally available through no wrongful act of Executive
or of others who were under confidentiality obligations as to the item or items
involved.  In the event that Executive is required by law to disclose any
Confidential Information, Executive agrees to give the Company prompt advance
written notice thereof and to provide the Company with reasonable assistance in
obtaining an order to protect the Confidential Information from public
disclosure.
 
(b)           Former Employer Information.  Executive agrees that he will not,
during and in connection with his employment with the Company, use or disclose
any proprietary information or trade secrets of any former or concurrent
employer or other person or entity and that he will not bring into the premises
of the Company any unpublished document or proprietary information belonging to
any such employer, person or entity unless consented to in writing by such
employer, person or entity.  Executive also acknowledges that he is free from
any conflicts from previous employment contracts or agreements with all previous
employers, and he is available for employment by the Company with no legal
encumbrances and agrees to hold the Company harmless from any lawsuits arising
from his previous employment.
 
(c)           Third Party Information.  Executive recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  Executive agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
his work for the Company consistent with the Company’s agreement with such third
party.
 
(d)           No Public Statements.  Executive agrees that he will not, without
the Company’s prior written consent, discuss with the media (which includes any
national or local newspaper, magazine, radio and/or television station) any
matter related to the Company.
 
(e)           Mutual Non-Disparagement.  Executive acknowledges that any
disparaging comments by him against the Company are likely to substantially
depreciate the business reputation of the Company.  Executive agrees to act in
good faith so as not to harm the business reputation of the Company in any
way.  Executive further agrees that he will not directly or indirectly defame,
disparage, or publicly criticize the services, business, integrity, veracity or
reputation of the Company or its owners, officers, directors, or employees in
any forum or through any medium of communication.  The Company agrees that it
will not, directly or indirectly, through its executive officers or directors,
defame, disparage, or publicly criticize the integrity, veracity or reputation
of Executive.   Nothing in this Agreement will preclude Executive or the Company
and its executive officers and directors from supplying truthful information to
any governmental authority or in response to any lawful subpoena or other legal
process.
 
 
11

--------------------------------------------------------------------------------

 
 
(f)           Restrictive Covenants.
 
(i)           Conflicting Employment.  Executive agrees that, during the term of
his employment with the Company, he will not engage in any other employment,
occupation, consulting or other business activity related to the business in
which the Company is now involved or becomes involved during the term of his
employment, nor will he engage in any other activities that would or may
conflict with his obligations or responsibilities to the Company.
 
(ii)           Returning Company Documents and Property.  Executive agrees that,
at the time of leaving the employ of the Company or at any other time at the
Company’s request, he will deliver to the Company (and will not keep in his
possession, recreate or deliver to anyone else) any and all software, devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, Confidential Information,
other documents or property, or reproductions of any aforementioned items
developed by him pursuant to his employment with the Company or otherwise
belonging to the Company, its successors or assigns.  To the extent Executive
has retained any the Company property or Confidential Information on any
electronic or computer equipment belonging to him or under his control,
Executive agrees to so advise the Company and to follow the Company’s
instructions in permanently deleting all such property or Confidential
Information and all copies, including without limitation allowing the Company
access to such equipment for purposes of permanently deleting all such property
or Confidential Information.  In the event of the termination of Executive’s
employment for any reason, Executive agrees to sign and deliver the “Termination
Certification” attached to the Company’s Employee Handbook and provide such
other written assurances of his compliance with this Agreement as may be
requested by the Company.
 
(iii)           Notification to New Employer.  During Executive’s employment and
for a period of twelve (12) months immediately following the termination of his
employment with the Company, Executive will advise the Company of any new
employer of his, or any other person or entity for whom he may perform services,
within three (3) days after accepting an offer to work for such employer or
other person or entity.  Executive hereby agrees to notify, and grant consent to
notification by the Company to, any new employer, or other person or entity for
whom he may perform services, of his obligations under this Agreement.
 
(iv)           Solicitation of Employees.  Executive agrees that during his
employment and for a period of twelve (12) months immediately following the
termination of his employment with the Company for any reason, whether with or
without cause, he will not either directly or indirectly, for himself or for any
other person or entity:
 
(1)       solicit, induce, recruit or encourage any of the Company’s employees,
consultants, independent contractors or any person who provides services to the
Company to terminate or reduce their employment or other relationship with the
Company,
 
(2)       hire any individual who is (or was within the six (6) months
immediately preceding such hiring) an employee, exclusive consultant, or
exclusive independent contractor of the Company, or
 
(3)       attempt to do any of the foregoing.
 
(v)           Solicitation of Customers.  Executive agrees that during his
employment and for a period of twelve (12) months immediately following the
termination of his employment with the Company for any reason, whether with or
without cause, he will not either directly or indirectly (i) solicit, entice, or
induce any Customer for the purpose of providing, or provide, products or
services that are competitive with the products or services provided by the
Company, or (ii) solicit, entice, or induce any Customer to terminate or reduce
its business with (or refrain from increasing its business with) the
Company.  As used in this subsection (f)(v) of Section 7, “Customer” means any
person or entity to which the Company provided products or services (or was
invested in products offered by the Company), and with which Executive had
contact on behalf of the Company, within the last twelve (12) months of his
employment with the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
(vi)           Noncompetition.  Executive agrees that during his employment and
for a period of twelve (12) months immediately following the termination of his
employment with the Company for any reason, whether with or without cause, he
will not either directly or indirectly:
 
(1)       have any ownership interest in, or participate in the financing,
operation, management or control of, any Competitor; or
 
(2)       engage in or perform services (whether as an employee, consultant,
proprietor, partner, director or otherwise) for any Competitor, if such services
either (i) are the same as or similar to (individually or in the aggregate) the
services Executive performed for the Company during his employment with the
Company, or (ii) are performed with respect to products or services of the
Competitor that are competitive with the products or services provided by the
Company with which Executive was involved during his employment with the Company
or about which he received Confidential Information during his employment with
the Company.
 
(vii)           As used in subsection (f)(vi) of Section 7, “Competitor” means
any mortgage REIT (i) any mortgage REIT, (ii) any entity or person engaged in
any element of acquiring mortgage backed securities, including any private or
public investment firm or broker dealer whose business strategy is based on or
who engages in the trading, sales, investment or management of mortgage backed
securities, or (iii) any entity that manages or advises (including any external
advisor) either a mortgage REIT or an entity or person engaged in any element of
acquiring mortgage backed securities, including any private or public investment
firm or broker dealer whose business strategy is based on or who engages in the
trading, sales, investment or management of mortgage backed securities.  The
scope of the covenant set forth in subsection (f)(vi) of Section 7 will be
within or with respect to the United States and any other country in which the
Company is engaged in business.  Executive acknowledges that the Company’s
technology and products have worldwide application, including without limitation
over the Internet and that such geographic scope is therefore reasonable.  It is
agreed that ownership of no more than 2% of the outstanding voting stock of a
publicly traded corporation will not constitute a violation of subsection
(f)(vi) of Section 7.
 
(viii)           Corporate Opportunities.  Executive agrees that during his
employment and for a period of twelve (12) months immediately following the
termination of his employment with the Company for any reason, whether with or
without cause, Executive will not use opportunities discovered in the course of
his employment for his own personal gain or benefit.  For example, if, in
Executive’s capacity as a the Company employee, Executive is approached about or
otherwise become aware of a potential investment or other business transaction
that may be appropriate for the Company, Executive will not take that
opportunity for himself, or share or disclose it to any third party, but rather
Executive will bring it to the attention of his manager or other appropriate the
Company personnel.
 
(g)            Cooperation with Respect to Litigation. During the Term of
Employment and at all times thereafter, Executive agrees to give prompt written
notice to the Company of any claim against the Company after becoming aware of
such claim and (to the extent reasonably requested by the Company) to reasonably
cooperate, in good faith and to the best of his ability, with the Company in
connection with any and all pending, potential or future claims, investigations
or actions which directly or indirectly relate to any action, event or activity
about which Executive may have knowledge in connection with or as a result of
his employment by the Company. Such cooperation will include all assistance that
the Company, its counsel or representatives may reasonably request, including
reviewing documents, meeting with counsel, providing factual information and
material, and appearing or testifying as a witness; provided, however, that the
Company will promptly reimburse Executive for all reasonable expenses, including
travel, lodging and meals, incurred by him in fulfilling his obligations under
this Section 7(g) and. except as may be required by law or by court order,
should Executive then be employed by an entity other than the Company, such
cooperation will not materially interfere with Executive’s then current
employment.
 
 
13

--------------------------------------------------------------------------------

 
 
(h)           Remedies.
 
(i)           Executive acknowledges and agrees that the restrictions set forth
in this Agreement are critical and necessary to protect the Company’s legitimate
business interests; are reasonably drawn to this end with respect to duration,
scope, and otherwise; are not unduly burdensome; are not injurious to the public
interest; and are supported by adequate consideration.  Executive agrees that it
would be impossible or inadequate to measure and calculate the Company’s damages
from any breach of the restrictions set forth herein.  Accordingly, Executive
agrees that if he breaches or threatens to breach any of such restrictions, the
Company will have available, in addition to any other right or remedy available,
the right to obtain an injunction from a court of competent jurisdiction
restraining such breach or threatened breach and to specific performance of any
such provision of this Agreement.  Executive further agrees that no bond or
other security will be required in obtaining such equitable relief and he hereby
consents to the issuance of such injunction and to the ordering of specific
performance.  Executive further acknowledges and agrees that (i) any claim he
may have against the Company, whether under this Agreement or otherwise, will
not be a defense to enforcement of the restrictions set forth in this Agreement,
(ii) the circumstances of his termination of employment with the Company will
have no impact on his obligations under this Agreement, and (iii) this Agreement
is enforceable by the Company, and its subsidiaries, affiliates, successors and
assigns.
 
(ii)           Executive, and the Company, agree and intend that Executive’s
obligations under this Agreement (to the extent not perpetual) be tolled during
any period that Executive is in breach of any of the obligations under this
Agreement, so that the Company is provided with the full benefit of the
restrictive periods set forth herein.
 
(iii)            Executive also agrees that, in addition to any other remedies
available to the Company and notwithstanding any provision of this Agreement to
the contrary, in the event Executive breaches in any material respect any of his
obligations under this Section 7, the Company may immediately cease all payments
under Sections 5(a), 5(b), 5(c), 5(e) or 5(m), as applicable, all equity-based
awards granted under this Agreement may be immediately forfeited, and the
Company may require that Executive repay any after-tax amounts previously paid
to Executive under Sections 5(a), 5(b), 5(c), 5(e) or 5(m), as applicable, and
any stock delivered or other amounts paid (each on an after-tax basis) with
respect to any equity-based awards granted under this Agreement.
 
(iv)           Executive and the Company further agree that, in the event that
any provision of this Section 7 is determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, that
provision will be deemed to be modified to permit its enforcement to the maximum
extent permitted by law.  Executive further covenants that Executive will not
challenge the reasonableness or enforceability of any of the covenants set forth
in this Section 7 and that Executive will reimburse the Company and its
affiliates for all costs (including reasonable attorneys’ fees) incurred in
connection with any action to enforce any of the provisions of this Section 7 if
either the Company and/or its affiliates prevails on any material issue involved
in such dispute or if Executive challenges the reasonability or enforceability
of any of the provisions of this Section 7, it being understood that Executive
will not be considered to have challenged the enforceability of this Section 7
by arguing that his conduct did not, in fact, violate the terms of this
Section 7. It is also agreed that each of the Company’s affiliates will have the
right to enforce all of Executive’s obligations to that Affiliate under this
Agreement, including without limitation pursuant to this Section 7.
 
 
14

--------------------------------------------------------------------------------

 
 
8.           Indemnification. The Company will indemnify Executive to the
fullest extent permitted by Maryland law as amended from time to time in
connection with Executive’s duties with the Company, against all costs,
expenses, liabilities and losses (including, without limitation, attorneys’
fees, judgments, fines, penalties, ERISA excise taxes and amounts paid in
settlement) actually and reasonably incurred by Executive in connection with an
action, suit or proceeding. Expenses incurred by Executive if Executive is a
party to a proceeding to which this Section may be applicable will be paid or
reimbursed by the Company in advance of the final disposition of the proceeding
upon receipt by the Company of (i) a written affirmation of Executive’s good
faith belief that Executive is entitled to indemnification by the Company
pursuant to this Section with respect to such expenses and proceeding, and (ii)
a written undertaking by Executive, or on Executive’s behalf, to and in favor of
the Company, wherein Executive agrees to repay the amount if Executive is
determined not to have been entitled to indemnification under this
Section.  While Executive is an officer of the Company, and for six years
thereafter, the Company (or any successor thereto) will provide comprehensive
coverage under its officers and directors insurance policy (or policies) on
substantially the same terms and levels that it provides to its senior executive
officers, at the Company’s sole cost.
 
9.           Clawback Policy.  Executive agrees that all bonuses, equity
compensation and other incentive compensation provided by the Company will be
subject to any applicable clawback policy implemented by the Board of Directors
from time to time.
 
10.           Inventions
 
(i)           Inventions Retained and Licensed.  Executive has attached hereto,
as Exhibit C, a list describing all inventions, original works of authorship,
developments, improvements and trade secrets which were made by Executive prior
to his employment with the Company (collectively referred to as “Prior
Inventions”), which relate to the Company’s proposed business, products or
research and development and which are not assigned to the Company
hereunder.  If disclosure of any such Prior Invention would cause Executive to
violate any prior confidentiality agreement, Executive understands and
acknowledges that he is not to list such Prior Inventions in Exhibit B but will
only disclose a cursory name for each such invention and the fact that full
disclosure as to such inventions has not been made for that reason.  In Exhibit
C, Executive has also indicted which Prior Inventions were made in connection
with his employment with Annaly Capital Management Inc.  Annaly Capital
Management Inc. hereby consents to Executive’s disclosure and use of such Prior
Inventions for purposes of his employment with the Company.  If there are no
such Prior Inventions indicated on Exhibit C, Executive represents that there
are no such Prior Inventions.  If in the course of Executive’s employment with
the Company, Executive incorporates into any the Company product, service or
process a Prior Invention, the Company is hereby granted and will have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or machine.
 
(ii)           Assignment of Inventions.  Executive acknowledges that, during
the term of his employment by the Company, Executive may be expected to
undertake creative work, either alone or jointly with others, which may lead to
inventions, ideas, original works of authorship, developments, concepts,
improvements, trade secrets or other intellectual property rights, in each case,
whether or not patentable or registrable under patent, copyright or similar laws
and including, in each case, tangible embodiment of any of the foregoing
(“Inventions”).  Executive hereby agrees that all Inventions created during the
term of his employment and that is related to the actual or prospective business
of the Company or result from work performed by Executive for the Company
(whether or not on the Company’s premises or using the Company’s equipment and
materials or during regular business hours) (“Company Inventions”) will be a
work-for-hire and will be the sole and exclusive property of the Company and, to
the extent such Company Inventions are not a work-for-hire, Executive hereby
assigns to the Company Investment Corporation all of his right, title and
interest in and to any and all such Company Inventions.  In addition, any
Inventions created within three years after the termination of Executive’s
employment by the Company which are based upon or derived from Confidential
Information or Company Inventions will be the sole and exclusive property of the
Company and Executive hereby assigns to the Company all of his right, title and
interest in and to any and all such Company Inventions.  Nothing in the
preceding sentence will be construed to limit Executive’s obligations under
Section 10 of this Agreement.
 
(iii)           Maintenance of Records.  Executive agrees to keep and maintain
adequate and current written records of all Company Inventions made by Executive
(solely or jointly with others) during the term of Executive’s employment with
the Company.  The records will be in the form of notes, sketches, drawings and
any other format that may be specified by the Company.  The records will be
available to and remain the sole property of the Company at all times.
 
 
15

--------------------------------------------------------------------------------

 
 
(iv)           Further Assistance. Executive agrees to assist the Company, or
its designee, at the Company’s or its designee’s expense, in every proper way to
secure Company’s rights, or its designee’s rights, in the Company Inventions and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company, or its designee, of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company, or its designee, will deem
necessary in order to apply for and obtain such rights and in order to assign
and convey to the Company, or its designee, the sole and exclusive rights, title
and interest in and to such Company Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto.  Executive
further agrees that his obligation to execute or cause to be executed, when it
is in his power to do so, any such instrument or papers will continue after the
termination of this Agreement.  If the Company, or its designee, is unable
because of Executive’s mental or physical incapacity or for any other reason to
secure Executive’s signature to apply for or to pursue any application for any
United States or foreign patents, copyright registrations or other registrations
covering Company Inventions, then Executive hereby irrevocably designates and
appoints the Company, or its designee, and its duly authorized officers and
agents as his agent and attorney in fact, to act for and in his behalf and stead
to execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
him.  Executive understands and acknowledges that this appointment is coupled
with an interest and survives his death or incompetence.
 
(v)           Moral Rights.  To the extent not assignable, Executive hereby
waives, to the extent permitted by applicable law, any and all claims he may now
or hereafter have in any jurisdiction to all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as “moral
rights” with respect to all Company Inventions.
 
(vi)           No License. Executive understands and acknowledges that this
Agreement does not, and will not be construed to grant him any license or right
of any nature with respect to any Company Inventions or Confidential
Information.
 
(vii)           Application.  Executive agrees that the provisions of
subsections (i) of this Section 10 will apply with respect to any and all
Inventions, whether created during services to the Company or any predecessor
entity, or during any pre-organization period.  Executive acknowledges that the
Company and its future investors will rely on this representation.
 
11.            Assignability; Binding Nature. This Agreement will inure to the
benefit of the Company and Executive and their respective successors, heirs (in
the case of Executive) and assigns. No rights or obligations of the Company
under this Agreement may be assigned or transferred by the Company except that
any such rights or obligations may be assigned or transferred pursuant to a
merger or consolidation in which the Company is not the continuing entity, or
the sale or liquidation of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. This Agreement will
not be assignable by Executive; provided however that, in the event of
Executive’s death or a judicial determination of his incapacity, references to
Executive in this Agreement will be deemed, as appropriate, to be references to
his heirs, executor(s) or other legal representative(s).
 
12.           Representation. The Company and Executive each represent and
warrant that it or he is fully authorized and empowered to enter into this
Agreement and that its entering into this Agreement and the performance of its
or his obligations under this Agreement will not violate any agreement between
to which it or he is a party.
 
 
16

--------------------------------------------------------------------------------

 
 
13.           Entire Agreement; Inconsistency. This Agreement contains the
entire agreement between the Company and Executive concerning the subject matter
hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between them with
respect thereto.  In the event of any inconsistency between this Agreement and
any other plan, program, practice or agreement in which Executive is a
participant or a party, whether applicable on the date of this Agreement or at
any time thereafter, this Agreement will control unless, with Executive’s prior
written consent, such other plan, program, practice or agreement specifically
refers to this Agreement as not so controlling.
 
14.           Amendment or Waiver. This Agreement can only be changed, modified
or amended in a writing that is signed by both Executive and the Company and
that specifically identifies the provision(s) of this Agreement that are being
changed, modified or amended. No waiver by either the Company or Executive at
any time of any breach by the other party of any condition or provision of this
Agreement will be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time. Any waiver must be in
writing and signed by Executive or the Board of Directors, as the case may be.
 
15.           Severability. In the event that any provision or portion of this
Agreement will be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement will be unaffected
thereby and will remain in full force and effect to the fullest extent permitted
by law.
 
16.           Reasonableness. To the extent that any provision or portion of
this Agreement is determined to be unenforceable by a court of law or equity,
that provision or portion of this Agreement will nevertheless be enforceable to
the extent that such court determines is reasonable.
 
17.           Survivorship. The respective rights and obligations of the parties
hereunder will survive any termination of this Agreement to the extent necessary
to the intended preservation of such rights and obligations.  For the avoidance
of doubt, the covenants in Section 7 and the indemnification and insurance
provisions of Section 8 of this Agreement will survive any termination or
expiration of this Agreement and termination of Executive’s employment for any
reason.
 
18.           Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto will be governed by
and construed in accordance with the laws of the State of New York (without
regard to its choice of law provisions), other than rights and obligations (and
related claims and disputes) pursuant to Section 8 (Indemnification) which will
be governed by Maryland law.  Each of the parties agrees that any dispute
between the parties will be resolved only in the courts of the State of New York
or the United States District Court for the Southern District of New York and
the appellate courts having jurisdiction of appeals in such courts.  In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits for himself or itself
in any proceeding relating to this Agreement or Executive’s employment by the
Company or any affiliate, or for the recognition and enforcement of any judgment
in respect thereof (a “Proceeding”), to the exclusive jurisdiction of the courts
of the State of New York, the court of the United States of America for the
Southern District of New York, and appellate courts having jurisdiction of
appeals from any of the foregoing, and agrees that all claims in respect of any
such Proceeding will be heard and determined in such New York State court or, to
the extent permitted by law, in such federal court; (b) consents that any such
Proceeding may and will be brought in such courts and waives any objection that
he or it may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or Executive’s
employment by the Company or any affiliate, or his or its performance under or
the enforcement of this Agreement; (d) agrees that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party at his or its address as provided in accordance with Section 19;
and (e) agrees that nothing in this Agreement will affect the right to effect
service of process in any other manner permitted by the laws of the State of New
York.
 
 
17

--------------------------------------------------------------------------------

 
 
19.           Notices. Any notice given to either party will be in writing and
will be deemed to have been given when delivered personally, by reputable
overnight courier, or when received if sent by certified mail, postage prepaid,
return receipt requested, duly addressed to the party concerned, if to the
Company, at its principal executive office, and if to Executive, at the address
of Executive shown on the Company’s records or at such other address as such
party may give notice of.
 
20.           Withholding.  The Company will be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company determines in its sole
discretion to be required to be withheld pursuant to applicable law.  The
Company will use commercially reasonable efforts to establish a relationship
with a broker-dealer to facilitate the sale of shares acquired on the vesting or
exercise of any equity or equity-based compensation granted to Executive by the
Company to enable Executive to satisfy all applicable withholding taxes due in
connection with such vesting or exercise; provided that if the Company does not
establish any such relationship, Executive may satisfy such withholding
obligations by instructing the Company to retain shares otherwise deliverable to
Executive upon the vesting or exercise of any such equity or equity-based
award with a fair market value not exceeding the minimum amount required to be
withheld by applicable law.
 
21.            Headings. The headings of the Sections contained in this
Agreement are for convenience only and will not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
 
22.            Counterparts. This Agreement may be executed in two or more
counterparts.  Signatures delivered by facsimile (including by “pdf”) will be
deemed effective for all purposes.
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

 
Chimera Investment Corporation
     
By:
/s/
   
Name: Gerard Creagh
   
Title: Member of the Compensation Committee
     
By:
/s/
   
Name: Mohit Marria
   
Title: Chief Investment Officer

 
 
18

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Annual Performance Bonus
 
The following summarizes the material terms of the annual bonus (“Annual Bonus”)
set forth in Section 3(b)(ii) of the Agreement to which this Exhibit A is
attached.  Unless otherwise specified in this Exhibit A, all defined terms have
the meanings set forth in the Agreement.
 
1.                                      Performance Period.  The Annual Bonus
will be payable for each of the following performance periods (each, a
“Performance Period”).
 

 
●
January 1, 2016 through December 31, 2016
 
 
●
January 1, 2017 through December 31, 2017
 
 
●
January 1, 2018 through December 31, 2018

 
Except as otherwise provided in the Agreement, Executive will be eligible to
receive the Annual Bonus only if Executive remains employed by the Company
through the last day of the applicable Performance Period.  For the avoidance of
doubt, Executive will not be entitled to an Annual Bonus for any Performance
Period beginning on or after Executive’s termination of employment for any
reason.
 
Any Annual Bonus will be subject to achievement of the performance goals
described herein. In no event will Executive receive any unpaid Annual Bonus in
the event Executive’s employment is terminated by the Company for Cause or by
Executive (other than for Good Reason as described above).
 
2.                                      Target Bonus.  For each Performance
Period, Executive’s target annual bonus (the “Target Bonus”) will be equal to
$1,600,000.  Executive is eligible to receive an Annual Bonus from 0% to 140% of
the Target Bonus for each Performance Period, based on performance as described
below.
 
3.                                      Performance Components.  The Annual
Bonus will consist of three components:
 
 
●
50% of the Annual Bonus will be payable based on the Company’s return on average
equity (“ROAE” and such portion of the Annual Bonus, the “ROAE Bonus”).

 
 
●
25% of the Annual Bonus will be payable based on the Company’s three-year
average total shareholder return (stock appreciation plus dividends) (“TSR” and
such portion of the Annual Bonus, the “TSR Bonus”) for the three year period
beginning on the first day of the applicable Performance Period (the “TSR
Measurement Period”)

 
 
●
25% of the Annual Bonus will be payable at the discretion of the Committee (such
portion of the Annual Bonus, the “Discretionary Bonus”).

 
4.                                      Definition of ROAE.
 
For purposes of the ROAE Bonus: “ROAE” means (i) Company Return, divided by
(ii) Company Average Equity, for the 12 month Performance Period.
 
“Company Return” means net income as determined in accordance with GAAP, but
excluding non-cash, non-operating expense items such as depreciation expense,
amortization of goodwill and other non-cash, non-operating expense items as
determined by the Compensation Committee in its sole discretion for the
applicable Performance Period.  If, for any portion of any Performance Period,
(i) the Company does not use hedge accounting or (ii) its derivative hedging
instruments or any portion thereof are otherwise deemed ineffective, which in
either case, results in changes in the value of such hedging instruments being
recorded in the Company’s GAAP income statement, then any gains or losses from
such hedging instruments will also be excluded from the calculation of Company
Return.
 
 
19

--------------------------------------------------------------------------------

 
 
“Company Average Equity” means the stockholders’ equity of the Company as
determined in accordance with GAAP, but excluding accumulated other
comprehensive income or loss (which, among other things, reflects unrealized
gains or losses in the Company’s residential mortgage-backed securities
portfolio), stockholders’ equity attributable to preferred stock and other items
as determined by the Compensation Committee in its sole discretion for the
applicable Performance Period.  For purposes of calculating ROAE, Company
Average Equity will be determined based on the average of the Company’s
stockholders’ equity calculated as described in the preceding sentence as of the
last day of each month during the applicable Performance Period.
 
5.                                      ROAE Bonus
 
For each Performance Period, the target amount of the ROAE Bonus will be equal
to 50% of the Target Bonus, and Executive will be eligible to receive from 0% to
140% of such target amount of ROAE Bonus.
 
For purposes of the ROAE Bonus:
 
 
·
The “ROAE Target” will be the greater of (x) the 2 Year Treasury Rate + 400
basis points or (y) 14%; provided that the ROAE Target will not exceed 16%.

 
 
·
The “2 Year Treasury Rate” will be calculated as the average of the weekly 2
year Treasury note rates published in the U.S. Federal Reserve H.15 Report for
the 52 weeks in the Performance Period.

 
The following table sets forth the percentage of the ROAE Target payable based
on ROAE achieved for the applicable Performance Period:
 
ROAE Achieved
Percentage of ROAE Target
Payable
 
0% to 10%
0% to 60% by linear interpolation
 
12%
80%
 
14%
100%
 
16%
120%
 
18%
140%
 



 
For ROAE achieved between 10% and 18% but that is not set forth in the above
table, between 60% and 140% of the ROAE Target will be payable, determined by
linear interpolation.


100% of the ROAE Bonus will be paid in cash between January 1 and March 15 of
the year following the last day of the applicable Performance Period.
 
 
20

--------------------------------------------------------------------------------

 
 



6.                                      TSR Bonus
 
For each Performance Period, Executive will be granted a target number of PSUs
under the Equity Bonus Plan having an aggregate value on the first day of the
Performance Period equal to 25% of the Target Bonus (the “Target
PSUs”).  Subject to Executive’s continuing employment through the last day of
the TSR Measurement Period, between 0% and 140% of the Target PSUs will vest and
be paid in common stock of the Company between January 1 and March 15 of the
year following the last day of the applicable TSR Measurement Period, in
accordance with the following table:




Three-Year Average TSR
Percentage of Target PSUs Vesting and
Payable
 
Less than 10%
0%
 
10%
60%
 
12%
80%
 
14%
100%
 
16%
120%
 
18%
140%
 



For TSR that falls between 10% and 18% but that is not set forth in the above
table, the percentage of the Target PSUs that will vest for the applicable TSR
Measurement Period will be determined by linear interpolation.


Notwithstanding anything herein to the contrary, upon the consummation of a
Change in Control, (i) the percentage of the Target PSUs that would have vested
in accordance with the preceding table based on the Company’s actual average TSR
from the grant date through the date of such Change in Control will be eligible
to vest on the last day of the applicable TSR Measurement Period, subject only
to Executive’s continuing employment with the Company (except as otherwise
provided in Sections 5(a), 5(b) or 5(e) of the Agreement), and (ii) any portion
of the Target PSUs that would not have vested in accordance with the preceding
table based on the Company’s actual average TSR from the grant date through the
date of such Change in Control will be forfeited as of such Change in Control
with no compensation due therefor.
 
7.           Discretionary Bonus.


For each Performance Period, the target amount of the Discretionary Bonus will
be equal to 25% of the Target Bonus, and Executive will be eligible to receive
from 0% and 140% of the target amount of such Discretionary Bonus. The amount of
the Discretionary Bonus will be determined by the Compensation Committee based
upon any factors deemed relevant and appropriate by the Compensation Committee
in its sole discretion, as determined within 90 days after commencement of the
Performance Period and communicated to Executive, including without limitation,
the Company’s relevant stock price and/or TSR relative to its peers, the
Company’s leverage strategy relative to business plan and peers, the Company’s
other asset management activities and Executive’s individual performance.  The
achievement of such factors will be considered in evaluating Executive’s
performance in respect of any such Discretionary Bonus; provided, however, that
the final determination of such Discretionary Bonus, including the amount
thereof to be awarded, will be in the sole discretion of the Compensation
Committee.
 
 
21

--------------------------------------------------------------------------------

 
 
For the 2016 Performance Period, the Discretionary Bonus will be paid 66.7% in
cash and 33.3% in restricted stock or RSUs.  For the 2017 and 2018 Performance
Periods, 100% of the Discretionary Bonus will be paid in restricted stock or
RSUs.  The restricted stock or RSUs will vest in equal annual installments on
the first three anniversaries of the grant date, subject to Executive’s
continuing employment with the Company (except as otherwise provided in Sections
5(a), 5(b) or 5(e) of the Agreement) and the terms and conditions of the Equity
Compensation Plan and the applicable award agreement.  Such amounts will be paid
and restricted stock or RSUs granted between January 1 and March 15 of the year
following the year to which the Discretionary Bonus relates.


8.           Dividend Equivalents.


Dividend equivalents will accrue on RSUs and PSUs that become vested hereunder
as and when dividends are paid to the Company’s shareholders and will be paid to
Executive in cash, shares or a combination thereof, as determined by the
Committee in its sole discretion, at the time such RSUs or PSUs are settled.
 
9.                                      Committee Determinations
 
All determinations with respect to the Annual Bonus, including, without
limitation, the amount, if any, that is payable to Executive for each
Performance Period, will be made by the Compensation Committee, in good faith
and in compliance with this Exhibit A.  All such determinations will be final
and binding on Executive and the Company.
 
 
22

--------------------------------------------------------------------------------

 

 
Exhibit B
 
General Release


IN CONSIDERATION OF good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the terms and conditions contained
in the Employment Agreement, dated as of August 5, 2015, (the “Agreement”) by
and between Mohit Marria (the “Executive”) and Chimera Investment Corporation
(the “Company”), the Executive on behalf of himself and any person or entity
claiming by, through, or under him (including without limitation his heirs,
executors, administrators, spouse, personal representatives and assigns),
releases and discharges the Company and its past, present and future
subsidiaries, divisions, affiliates and parents, and their respective current
and former officers, directors, employees, attorneys, agents, benefit plans,
and/or owners, and their respective successors and assigns, and any other person
or entity claimed to be jointly or severally liable with the Company or any of
the aforementioned persons or entities (collectively, the “Released Parties”)
from any and all manner of actions and causes of action, suits, debts, dues,
accounts, bonds, covenants, contracts, agreements, judgments, charges, claims,
attorneys’ fees and costs, and demands whatsoever (“Claims”) which the Executive
(or any person or entity claiming by, through, or under him) have, had, or may
have, against the Released Parties or any of them arising at any time from the
beginning of the world to the date Executive executes this General Release,
whether known or unknown, accrued or unaccrued, contingent or
noncontingent.  The Claims described in this paragraph include without
limitation, (i) any and all Claims relating to the Executive’s employment by the
Company and the cessation thereof, (ii) any and all Claims for discrimination
based on age, sex, race, color, disability status, national origin, religion, or
any other protected characteristic, including but not limited to, Claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000 et seq., the Age
Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 et seq. (the “ADEA”),
the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq., the New
York State and New York City Human Rights Laws, and all state and local
analogues of such statutes, each as amended, (iii) any and all Claims under all
federal, state, and local statutes, rules, regulations, or ordinances, each as
amended, including but not limited to, the Family and Medical Leave Act of 1993,
29 U.S.C. §§ 2601 et seq., the Worker Adjustment and Retraining Notification Act
of 1988, 29 U.S.C. §§2101 et seq., the Employee Retirement Income Security Act
of 1974, 29 U.S.C. §§ 1001 et seq., , the New York Labor Laws, the New York
Whistleblower Protection Law, the New York Civil Rights Law (N.Y. Civ. Rts. § 1,
et seq.), the New York AIDS/HIV confidentiality law (N.Y. Public Health Law
§2780), and the New York Equal Pay Law, and (iv) any and all Claims under the
common law of any jurisdiction, including but not limited to, breach of
contract, defamation, interference with contractual/prospective contractual
relations, invasion of privacy, promissory estoppel, negligence, breach of the
covenant of good faith and fair dealing, fraud, infliction of emotional
distress, and wrongful discharge; provided, however, that the Executive does not
release or discharge the Released Parties from any of the Company’s obligations
to him under the Agreement (including Section 8 (Indemnification) thereof) or
any vested benefit the Executive may be due under a tax qualified plan sponsored
or maintained by the Company.  It is the intention of the Executive that the
language relating to the description of Claims in this paragraph will be given
the broadest possible interpretation permitted by law.  It is understood that
nothing in this General Release is to be construed as an admission on behalf of
the Released Parties of any wrongdoing with respect to the Executive, any such
wrongdoing being expressly denied.
 
The Executive represents and warrants that he fully understands the terms of
this General Release, that he has been encouraged to seek, and has sought, the
benefit of advice of legal counsel, and that he knowingly and voluntarily, of
his own free will, without any duress, being fully informed, and after due
deliberation, accepts its terms and signs below as his own free act. Except as
otherwise provided herein, the Executive understands that as a result of
executing this General Release, he will not have the right to assert that the
Company or any other of the Released Parties unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.
 
 
23

--------------------------------------------------------------------------------

 
 
The Executive agrees and covenants not to file, initiate, or join any lawsuit
(either individually, with others, or as part of a class), in any forum,
pleading, raising, or asserting any Claim(s) barred or released by this General
Release.  If he does so, and the action is found to be barred in whole or in
part by this General Release, the Executive agrees to pay the attorneys’ fees
and costs, or the proportions thereof, incurred by the applicable Released Party
in defending against those Claims that are found to be barred by this General
Release.  Nothing in this General Release precludes the Executive from
challenging the validity of this General Release under the requirements of the
Age Discrimination in Employment Act, and the Executive will not be responsible
for reimbursing the attorneys’ fees and costs of the Released Parties in
connection with such a challenge to the validity of the release.  The Executive,
however, acknowledges that this General Release applies to all Claims that he
has under the Age Discrimination in Employment Act, and that, unless the release
is held to be invalid, all of the Executive’s Claims under that Act will be
extinguished by execution of this General Release.  The Executive further agrees
that nothing in this General Release will preclude or prevent the Executive from
filing a charge with, providing information to, or cooperating with the U.S.
Equal Employment Opportunity Commission, the U.S. Securities and Exchange
Commission, or other government agency, and the Executive understands that he
does not need the prior authorization of any of the Released Parties prior to
taking any such action.  The Executive will not seek or accept any relief
obtained on his behalf by any government agency, private party, class, or
otherwise with respect to any Claims released in this General Release.
 
The Executive is hereby advised to consult with counsel before executing this
General Release.  The Executive may take twenty-one (21) days to consider
whether to execute this General Release.  The Executive agrees that changes made
to this General Release, whether material or immaterial, do not restart the
aforementioned twenty-one (21) day period.  Upon the Executive’s execution of
this General Release, the Executive will have seven (7) days after such
execution in which he may revoke such execution.  In the event of revocation,
the Executive must present written notice of such revocation to the office of
the Company’s Corporate Secretary.  If seven (7) days pass without receipt of
such notice of revocation, this General Release will become binding and
effective on the eighth (8th) day after the execution hereof (the “Effective
Date”).
 
INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:
 


 

             
 
 
                     Dated:    


 
 
24

--------------------------------------------------------------------------------

 
 
Exhibit C
 
[Prior Inventions]


25

 